 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 987 
 
AN ACT 
To designate the facility of the United States Postal Service located at 601 8th Street in Freedom, Pennsylvania, as the John Scott Challis, Jr. Post Office. 
 
 
1.John Scott Challis, Jr. Post Office 
(a)DesignationThe facility of the United States Postal Service located at 601 8th Street in Freedom, Pennsylvania, shall be known and designated as the John Scott Challis, Jr. Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John Scott Challis, Jr. Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
